Citation Nr: 1816841	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-36 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral vitreous floaters (hereinafter "eye disorder"). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to January 1979, with additional service in the Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.    

In May 2017, a hearing was held in this matter via live video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that VA's duty to assist is fully satisfied.

Specifically, in the case at hand, the Veteran contends that his current eye disorder is related to his in-service exposure to gravitational (G)-forces.  See October 2012 Statement in Support of Claim.  He notes that he experienced G-forces on a daily basis flying high performance aircraft.  See August 2014 VA Form 9 and October 2012 Statement in Support of Claim.  

The Veteran's DD Form 214 documents his military occupational specialty (MOS) as a pilot.  

Nevertheless, the only opinion regarding the etiology of the Veteran's eye disorder comes from an August 2013 VA examiner, who opined that the Veteran's eye disorder was not related to his in-service diagnosis for conjunctival hemorrhage.  The examiner failed to also address whether the Veteran's current eye disorder was caused by or related to his in-service exposure to G-forces.  See Robinson, 557 F.3d at 1355.  Accordingly, upon remand the RO must procure another VA examination and medical opinion that addresses all applicable theories of entitlement, including whether a relationship exists between the Veteran's in-service exposure to G-forces and his eye disorder. 

The Board also notes that there may be outstanding service personnel records relevant to the issue on appeal.  In this regard, the record indicates that the Veteran had additional service in the Air Force Reserves following his active duty service.  However, the AOJ has not otherwise attempted to obtain the Veteran's service personnel records regarding such service.  Accordingly, remand is warranted for the AOJ to attempt to acquire the Veteran's service personnel records and, if they are unavailable, issue a formal finding in accordance with 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following actions:

1.  Request all service personnel records and associate them with the claims file.  Any negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  With any assistance needed from the Veteran, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  If these records are unable to be obtained, appropriately notify the Veteran and his representative pursuant to 38 C.F.R. § 3.159(e).

3.  After the above records requests have been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's eye disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's eye disorder had its onset in or is otherwise related to active duty service, to include regular exposure to G-forces from flying high performance aircrafts. 

In rendering the above opinion, the examiner must specifically discuss the in-service diagnosis of conjunctival hemorrhage of the left eye.  

The examiner is also advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinion.  

The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4.  After completing all indicated development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




